Citation Nr: 9921436	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-10 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1943 to February 
1946 and from August 1950 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  That rating decision denied the appellant's claim for a 
total disability rating on the basis of individual 
unemployability due to service-connected disabilities.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  The appellant is service-connected for the following 
conditions: (1) anxiety disorder, rated 70 percent disabling; (2) 
myasthenia gravis, rated 30 percent disabling; (3) diplopia, 
rated 30 percent disabling; and (4) residuals of shell fragment 
wounds, dorsum of left hand, assigned a noncompensable rating.

3.  The appellant's service-connected disabilities are of such 
severity in combination as to preclude him from obtaining or 
retaining substantial gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based 
in individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities.  The 
appellant's service-connected disabilities include: (1) anxiety 
disorder, currently rated as 70 percent disabling; (2) myasthenia 
gravis, currently rated as 30 percent disabling; (3) diplopia, 
currently rated as 30 percent disabling; and (4) residuals of 
shell fragment wound, dorsum of the left hand, current rated as 
noncompensable (0 percent).  The appellant's combined disability 
rating is 90 percent.  38 C.F.R. § 4.25 (1998).

Total disability ratings for compensation purposes may be assigned 
where the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability, ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (1998).

In this case, the Board notes that the schedular criteria pursuant 
to 38 C.F.R. § 4.16(a), have been met.  As indicated above, the 
appellant's service-connected anxiety disorder is rated as 70 
percent disabling and his combined disability rating is 90 
percent.

In October 1997, the appellant filed an application for increased 
compensation based on unemployability, VA Form 21-8940.  On his 
application form, the appellant indicated that he had not been 
employed on a full time basis since 1990, at which time he was 
employed as a pharmacist.  The form also indicated that he was 
born in July 1923 and was a college graduate.  

In March 1998, the appellant filed a VA Form 21-4192, on which he 
indicated that he had worked as a self-employed pharmacist for the 
past forty years.  The form also indicated that the appellant had 
stopped working in March 1998 due to his service-connected 
disabilities.

The Court has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of record 
and not to supply missing facts.  In the case of a claim for a 
total rating based on unemployability, the Board may not reject 
the claim without producing evidence, as distinguished from mere 
conjecture, that the appellant can perform work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).

Furthermore, the Court has stated that VA must determine if there 
are circumstances, apart from nonservice-connected conditions and 
advancing age, that would justify a total disability rating based 
on unemployability by placing the appellant in a different 
position than other veterans with the same combined disability 
evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, looking at the appellant's employment and 
educational background, it appears that his combined 90 percent 
rating, which includes a 70 percent rating for anxiety disorder, a 
30 percent rating for myasthenia gravis, and a 30 percent rating 
for diplopia, does in fact place him in a different category than 
other veterans rated at the same combined level because the 
impairment he suffers from directly impacts his ability to work in 
his former employment as a pharmacist.  Hence, as the Court stated 
in Van Hoose v. Brown, the question in this case is really whether 
the appellant is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  Van Hoose, at 363.

When the appellant's case is considered in light of the entire 
evidentiary record, it is apparent to the Board that the appellant 
is unable to work due specifically to the combined effect of the 
symptoms produced by all of his service-connected disabilities.  
During his most recent VA psychiatric examination, performed in 
June 1994, the appellant was assigned a Global Assessment of 
Functioning (GAF) score of 40.  A GAF score of 40 is defined as 
"some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work ...)."  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994)(emphasis 
added).  The examination report, dated June 1994, also noted the 
veteran's anxious mood, blunted affect, and fair insight and 
judgment.  Moreover, in addition to his psychiatric problems, 
rated 90 percent disabling, he has visual difficulties.  A VA 
vision examination, performed in October 1996, noted that the 
appellant had bilateral corrected near and distance vision of 
20/30.  The report also noted a limitation of left eye movement 
and diplopia in his central visual field.  A diagnosis of 
"Diplopia secondary to ocular involvement of myasthenia gravis" 
was given.  A VA neurological examination, performed in June 1994, 
indicated that the appellant suffered from mild diplopia, left eye 
ptosis and left sixth cranial nerve palsy.  The report concluded 
with a diagnosis of "myasthenia gravis; rule out myasthenic 
crisis."  

The Board concludes that, while the appellant may be able to 
engage in marginal employment, there is not a preponderance of the 
evidence against a finding that his service-connected disabilities 
are of such severity in combination as to preclude him from 
obtaining or retaining the substantial gainful employment 
contemplated by the applicable regulation.  Resolving the benefit 
of the doubt in the appellant's favor, entitlement to a total 
disability rating based on individual unemployability is in order 
in this case.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.16 
(1998).





	(CONTINUED ON NEXT PAGE)



ORDER

A total disability evaluation based upon unemployability due to 
service-connected disabilities is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

